680 S.E.2d 661 (2009)
QUIXTAR, INC.
v.
CAMPBELL et al.
No. A09A0112.
Court of Appeals of Georgia.
June 30, 2009.
*662 Stanley R. Lawson, Cleveland, Alycen A. Moss, Atlanta, for appellant.
Smith, Gilliam, Williams & Miles, Steven P. Gilliam, Roger B. Hatcher, Jr., Gainesville, for appellees.
BARNES, Judge.
Quixtar, Inc., appeals from the order of the White County Superior Court denying its petition to remove under OCGA § 14-2-510(b)(4), and granting Todd Campbell's[1] motion for interlocutory injunctive relief. For the reasons stated below, the case is dismissed.
The complaint for declaratory judgment and interlocutory and permanent injunctive relief was filed in the Superior Court of White County. Quixtar thereafter filed a notice of removal to the Superior Court of Fulton County, maintaining that Fulton County was the location of its principal place of business in Georgia. Campbell objected to Quixtar's notice of removal. The Superior Court of White County denied Quixtar's notice of removal and granted Campbell's motion for interlocutory injunction. A notice of appeal was then filed by Quixtar. While the appeal was pending, this Court was notified that the case had been removed to the United States District Court for the Northern District of Georgia, Atlanta Division.
Pursuant to 28 USC § 1446(d), jurisdiction of the federal district court attaches when the removal petition is filed. Thus, "[w]hen an action in a State court is removed to a Federal district court, the jurisdiction of the State court is suspended until the case is remanded to the State court, at which time the case resumes the status it occupied at the time of the removal." Southern Bell Tel. etc. Co. v. Perry, 168 Ga.App. 387, 388, 308 S.E.2d 848 (1983).
Accordingly, this Court is without jurisdiction unless and until the case is remanded to the state court, and, accordingly, the appeal is dismissed. The appellees' motion to dismiss the appeal is moot.
Appeal dismissed.
MILLER, C.J., and ANDREWS, P.J., concur.
NOTES
[1]  The appellees are twenty-five former Quixtar independent business owners, and four affiliate businesses (hereinafter "Campbell").